Citation Nr: 1030603	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-37 163	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased (compensable) disability rating for 
service-connected chronic inflammation of the chest (diagnosed as 
pulmonary fibrosis in service).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to February 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in St. Louis, 
Missouri.  

The Board also notes that the Veteran's statements, including 
those provided on an August 2009 VA Form 4138, may be construed 
as raising a claim for entitlement to service connection for 
chronic obstructive pulmonary disease (COPD).  As this matter 
appears to inextricably intertwined with the issue on appeal, the 
matter must be remanded for appropriate development.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or 
more issues are inextricably intertwined if one claim could have 
significant impact on the other).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was service-connected for chronic inflammatory 
process of the chest by the RO in July 1954.  The RO noted at the 
time that the Veteran had been diagnosed in service as having 
pulmonary fibrosis.

The claim on appeal stems from an increased rating claim 
submitted by the Veteran in November 2007.  See VA Form 21-4138.  

A December 2007 VA respiratory examination report shows that the 
examiner did not have an opportunity to review of the Veteran's 
claims file.  The supplied diagnosis was mild obstructive lung 
disease, and chronic inflammatory process of the chest was 
reported to be a problem associated with the obstructive lung 
disease.  

The report of a December 2009 VA respiratory examination notes 
that the Veteran's claims file was reviewed by the examiner.  
After examining the Veteran a diagnosis of mild obstructive lung 
disease with pulmonary fibrosis was supplied.  A problem 
associated with this diagnosis was noted to be chronic 
inflammatory process of the chest.  

A February 2010 VA respiratory examination report reveals that 
the Veteran's claims folder was reviewed by the examiner.  [The 
Board notes that prior to this examination being conducted the 
examiner was instructed to supply a medical opinion to 
specifically-posed questions.  These questions included:  Is 
there currently active inflammatory process of the chest 
(diagnosed as pulmonary fibrosis in service)?]  The Veteran's 
comprehensive medical history was documented, and his service 
treatment records were reported to show a finding of pulmonary 
fibrosis of the right lung at his service separation.  The 
supplied diagnoses included COPD and fibrosis.  

The examiner opined that the Veteran's current fibrosis was most 
likely caused by, the result of, or due to the lung condition 
that occurred during military service.  She added that the 
condition which was present was scarring or fibrosis from the 
military which had been a static condition but remained.  The 
examiner further opined that while there was "NO" current 
chronic active process that was present that had persisted since 
military service, there was a static condition of fibrosis that 
had persisted since military service.  

The Veteran has been diagnosed as suffering from fibrosis, which 
has been service-connected.  He has also been diagnosed with 
COPD; this disorder has not been service-connected.  The record 
indicates that the Veteran's service-connected chronic 
inflammatory process of the chest (diagnosed as pulmonary 
fibrosis in service) has been rated by the RO pursuant to 
Diagnostic Codes 6899 and 6845.  See March 2008 rating decision.  
The RO assigned Diagnostic Code 6899 pursuant to 38 C.F.R. 
§ 4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20.  The 
RO determined that the most closely analogous Diagnostic Code is 
38 C.F.R. § 4.97, Diagnostic Code 6845.  

In order to warrant a compensable rating of 10 percent, the 
evidence must show a FEV-1 of 71-80 percent predicted; a ratio of 
FEV-1/FVC of 71-80 percent; or DCLO(SB) of 66-80 percent 
predicted. 38 C.F.R. § 4.97, DC 6845.  A 30 percent evaluation is 
assigned for FEV-1 of 56- to 70- percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  
Id.  

VA regulations provide that for respiratory system disabilities, 
including under Diagnostic Code 6845, if pulmonary function tests 
(PFTs) are not considered to be a valid indication of any 
respiratory functional impairment an explanation must be 
provided.  Post-bronchodilator studies are required when PFTs are 
conducted for disability evaluation purposes, except when the 
results of pre-bronchodilator PFTs are normal or when the 
examiner determines that post-bronchodilator studies should not 
be done and states the reasons why.  See 38 C.F.R. § 4.96(d).

The Board notes that PFT findings, completed by VA in May 2009, 
based on the above-cited criteria, seem to warrant the assignment 
of a 30 percent rating.  However, of significant note, it is 
unclear from the records which, if any, of the Veteran's symptoms 
are due to the service-connected pulmonary fibrosis.  As the 
current medical evidence of record is inadequate to address this 
rating question, the Board must remand this matter to obtain an 
addendum medical opinion, and, if otherwise necessary, to provide 
the Veteran a new VA examination with an opinion, prior to 
adjudicating the claim.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  The Board adds that VA adjudicators are 
prohibited from making conclusions based on their own medical 
judgment.  Id., at 173.

As noted in the introduction section above, the Board finds a 
claim for entitlement to service connection for COPD is 
inextricably intertwined with the issue on appeal.  Therefore, 
additional development and specific adjudication of this issue is 
required prior to appellate review.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Appropriate action should be taken to 
adequately develop and adjudicate the 
Veteran's claim for entitlement to service 
connection for chronic obstructive 
pulmonary disease.  The Veteran and his 
representative should be notified of the 
determination and advised that additional 
action is required to perfect an appeal of 
any adverse decision for Board review.

2.  The RO/AMC should forward the claims 
folder to the VA examiner who completed the 
February 2010 VA respiratory report.  In 
the event that the physician who completed 
the February 2010 report is unavailable, 
the requested opinion should be obtained by 
a VA pulmonary medicine specialist.

After reviewing the claim folders, to 
include the February 2010 examination 
report findings, by means of an addendum 
report, the physician must address the 
following:

Indicate what specific symptoms are 
attributable to the service-connected 
chronic inflammation of the chest 
(diagnosed as pulmonary fibrosis in 
service), as opposed to those referable to 
COPD, or any other relevant nonservice-
connected disabilities.  If pulmonary 
function tests are not considered to be a 
valid indication of any respiratory 
functional impairment for the service-
connected disability an explanation must be 
provided.  

A complete rationale for any opinion 
expressed should be included in the review.  
The claims folder and this Remand should be 
made available for review.  The opinion 
provided should reference the pertinent 
evidence of record and any inconsistent 
past diagnoses given.  Also, it is 
requested that the addendum results be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  Thereafter, the RO/AMC must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
indicated development, have been conducted 
and completed in full.  If the response is 
deficient in any manner, the RO/AMC must 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, and following any other 
indicated development, the RO/AMC should 
readjudicate the appealed issue in light of 
all the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case that includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be afforded 
an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



